DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 07/01/2021 following the non-final rejection of 04/02/2021. Claims 1, 5-7, 9-10, and 15 were amended. Claims 1-15 are currently pending.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/01/2021, with respect to the claim objection have been fully considered and are persuasive.  The objection of 04/02/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 07/01/2021, with respect to claims rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 04/02/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 07/01/2021, with respect to claims rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 04/02/2021 has been withdrawn. 

Applicant's arguments filed 07/01/2021, with respect to the drawing objection, have been fully considered but they are not persuasive. The drawings objection established in the rejection of 04/02/2021 is maintained. 
EXAMINER COMMENT: The instant drawings fail to reflect the invention of claim 7, wherein “the second displacement means comprises a number of rolling elements configured to contact a brush face that is opposite the second exposed brush face”. While a plate embodiment is shown in instant fig. 4, a displacement means comprising a number of rolling elements is now shown. A figure which reflects the rolling elements recited in claim 7 should be added, or the feature canceled from the claim.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 7 reciting of “wherein the second displacement means comprises a number of rolling elements” must be shown or the feature(s) canceled from the claim(s). Currently, no drawings are present which show rolling elements. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: All prior issues related to the claims have been resolved making the claims allowable over the prior art of record. While the drawing objection from the non-final rejection is maintained, the application is placed into condition for allowance since there are no pending objections/rejections towards the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                         
/David E Sosnowski/SPE, Art Unit 3745